 1
 2
                                                                  JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   GARY RAY GILLUM,              ) Case No. ED CV 17-1056-SP
                                   )
12                     Plaintiff,  )
                                   ) JUDGMENT
13                v.               )
                                   )
14    NANCY A. BERRYHILL,          )
      Deputy Commissioner for      )
15    Operations,                  )
                                   )
16                     Defendant.  )
     _____________________________ )
17
18         IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
19 Social Security Administration is REVERSED and this matter REMANDED,
20 pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative
21 proceedings consistent with the court’s Memorandum Opinion and Order filed
22 contemporaneously with the filing of this Judgment.
23
24 Dated: January 31, 2019
25
                                          SHERI PYM
26                                        United States Magistrate Judge
27
28
